693 So. 2d 1152 (1997)
Kenny Dejohn CULLIVER, Appellant,
v.
STATE of Florida, Appellee.
No. 96-1244.
District Court of Appeal of Florida, First District.
May 27, 1997.
Nancy A. Daniels, Public Defender, and Carol Ann Turner, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General, and James W. Rogers, Jr., Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
We affirm the appellant's convictions, but, because the trial judge did not enter a written order of his decision to impose adult sanctions on the juvenile appellant, we vacate the appellant's sentences and remand this case for the trial court to issue a nunc pro tunc written order. No new sentencing hearing is required, and the appellant need not be present for the ministerial function of entering a written order that conforms to the judge's oral pronouncement. See Bridgewater v. State, 668 So. 2d 1092 (Fla. 1st DCA 1996).
MINER, ALLEN and LAWRENCE, JJ., concur.